Order affirmed, without costs. Memorandum: The trial justice has conducted a further hearing in this proceeding exactly as we intended it to be conducted by our order of May 12,1937. [See 251 App. Div. 787.] By that order we intended to determine that on the record before us, the petitioner was entitled to the custody of the child. It was only because a considerable lapse of time had followed the original hearing that we directed a further hearing. Our order, as we intended and as we construe it, was equivalent to a granting of the writ with a suspension of its operation until the parties had had an opportunity to show whether or not a change in conditions had occurred subsequent to the date of the original hearing. All concur. (The order grants custody of an infant to petitioner.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.